DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over (3GPP TSG-A2 meeting #136-AH S2-2001283) (TSG-A2 Meeting) in view of  JP2020025212 (SHARP KK)
Regarding claim 1, TSG-A2 Meeting teaches a method (5.16.4.14emergency service fallback) comprising: during a registration update procedure, causing a registration request to be sent comprising at least a registration type value that indicates an emergency services fallback request (i.e., emergency request from UE ([5.16.4.1]) if the AMP indicates support for Emergency Services fallback in the Registration Accept message, then in order to initiate Emergency Service, normally registered UE supporting emergency. Services fallback shall initiate Service Request with Service Type set ta Emergency Services fallback as defined in TS 23.502 13) clause 4.15.4.1 ([5.16.4.11)); initiating communication via cell connected to an evolved packet core or a core network (i.e., initiate the Registration procedure by indicating that the registration is to receive Emergency Services, referred to as Emergency Registration, and a Follow- on request is included in the Registration Request to initiate PDU Session Establishment procedure with a Request Type indicating "Emergency Request”, page 4)
TSG-A2 Meeting does not specifically teach determining that the emergency services fallback request has not been accepted, and in response to a predefined cause value being provided in response to the registration request, the predetermined cause value indicating that an identity of a user equipment cannot be derived by a network.
However, the preceding limitation is known in the art of communications. Sharp teaches determining the response to the registration request comprises determining that the emergency services fallback request has not been accepted (see figure 11: step $1112 and paragraph [0242]: "AMF_A240 starts the procedure (B) in this procedure by transmitting a registration rejection (Registration Reject) message to UE_A10"), and in response to a predefined cause value being provided in response to the registration request (see paragraph [0260]: "In the procedure (B) in this procedure, AMF_A transmits a service rejection message to UE_A via the access network (S406). Here, AMF_A may transmit a service rejection message to UE_A10 including rejection of a service request for an emergency call and / or 40th identification information indicating an access domain of UE_A for emergency call reconnection", with paragraph [0185] further disclosing that this 40th identification information includes a reason value indicating rejection). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Sharp within the system of TSG-A2 Meeting in order to allow a user equipment to quickly connect to the most suitable network for emergency call service.
Regarding claim 2, TSG-A2 Meeting in view of Sharp teaches all the limitations above. TSG-A2 Meeting further teaches the registration request to be sent further comprises a follow-on request bit defining that no follow-on request is pending (i.e., a Follow-on request is included in the Registration Request to initiate PDU Session Establishment procedure with a Request Type indicating "Emergency Request”, page 4).
Regarding claim 3, TSG-A2 Meeting in view of Sharp teaches all the limitations above. TSG-A2 Meeting further teaches determining the response to the registration request comprises determining that the emergency services fallback request has been accepted in an instance in which a mode has changed or a connection has been established with a network (i.e., if the AMP indicates support for Emergency Services fallback in the Registration Accept message, then in order to initiate Emergency Service, normally registered UE supporting emergency. Services fallback shall initiate Service Request with Service Type set ta Emergency Services fallback as defined in TS 23.502 13) clause 4.15.4.1. [5.16.4.11]).
Regarding claim 5, TSG-A2 Meeting in view of Sharp teaches all the limitations above. TSG-A2 Meeting further teaches the core network is a fifth Generation (5G) network (i.e., the network is able to support Emergency Services natively over 5G system (page 3)).
Regarding claim 8, TSG-A2 Meeting teaches a apparatus (5.16.4.1 serving network typically includes processor and memory to provide emergency services) comprising: during a registration update procedure, cause a registration request to be sent comprising at least a registration type value that indicates an emergency services fallback request (i.e., emergency request from UE ([5.16.4.1]) if the AMP indicates support for Emergency Services fallback in the Registration Accept message, then in order to initiate Emergency Service, normally registered UE supporting emergency. Services fallback shall initiate Service Request with Service Type set ta Emergency Services fallback as defined in TS 23.502 13) clause 4.15.4.1 ([5.16.4.11)); initiating communication via cell connected to an evolved packet core or a core network (i.e., initiate the Registration procedure by indicating that the registration is to receive Emergency Services, referred to as Emergency Registration, and a Follow- on request is included in the Registration Request to initiate PDU Session Establishment procedure with a Request Type indicating "Emergency Request”, page 4)
TSG-A2 Meeting does not specifically teach determining that the emergency services fallback request has not been accepted, and in response to a predefined cause value being provided in response to the registration request, the predetermined cause value indicating that an identity of a user equipment cannot be derived by a network.
However, the preceding limitation is known in the art of communications. Sharp teaches determining the response to the registration request comprises determining that the emergency services fallback request has not been accepted (see figure 11: step $1112 and paragraph [0242]: "AMF_A240 starts the procedure (B) in this procedure by transmitting a registration rejection (Registration Reject) message to UE_A10"), and in response to a predefined cause value being provided in response to the registration request (see paragraph [0260]: "In the procedure (B) in this procedure, AMF_A transmits a service rejection message to UE_A via the access network (S406). Here, AMF_A may transmit a service rejection message to UE_A10 including rejection of a service request for an emergency call and / or 40th identification information indicating an access domain of UE_A for emergency call reconnection", with paragraph [0185] further disclosing that this 40th identification information includes a reason value indicating rejection). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Sharp within the system of TSG-A2 Meeting in order to allow a user equipment to quickly connect to the most suitable network for emergency call service.
Regarding claim 9, TSG-A2 Meeting in view of Sharp teaches all the limitations above. TSG-A2 Meeting further teaches the registration request to be sent further comprises a follow-on request bit defining that no follow-on request is pending (i.e., UEs that that camp normally on a cell but failed to register successfully to the network under conditions specified in TS 24.501 [47], initiate the Registration procedure by indicating that the registration is to receive Emergency Services, referred to as Emergency Registration, and a Follow-on request is included in the Registration Request to initiate PDU Session Establishment procedure with a Request Type indicating "Emergency Request”, page 4).
Regarding claim 10, TSG-A2 Meeting in view of Sharp teaches all the limitations above. TSG-A2 Meeting further teaches determining the response to the registration request comprises determining that the emergency services fallback request has been accepted in an instance in which a mode has changed or a connection has been established with a network (i.e., if the AMP indicates support for Emergency Services fallback in the Registration Accept message, then in order to initiate Emergency Service, normally registered UE supporting emergency. Services fallback shall initiate Service Request with Service Type set ta Emergency Services fallback as defined in TS 23.502 13) clause 4.15.4.1. [5.16.4.11]).
Regarding claim 12, TSG-A2 Meeting in view of Sharp teaches all the limitations above. TSG-A2 Meeting further teaches the core network is a fifth Generation (5G) network (i.e., the network is able to support Emergency Services natively over 5G system (page 3)).
Regarding claim 15, TSG-A2 Meeting teaches a method comprising: during a registration update procedure, receiving a registration request comprising at least a registration type value that indicates an emergency services fallback request (i.e., During Registration procedures over non-3GPP access, the SGC indicates that Emergency Services are supported if the Network is able to support Emergency Services natively over SGS. The SGC includes an indication per RAT whether it supports Emergency Services Fallback (as defined in clause 5.16.4.11} to another RAT m.5GS or to another System where Emergency Services are supported. The Emergency Services Fallback support indicator is valid within the current Registration Area per RAT, page 4); and causing a response to the registration request to be provided (page 4).
TSG-A2 Meeting does not specifically teach determining that the emergency services fallback request has not been accepted, and in response to a predefined cause value being provided in response to the registration request, the predetermined cause value indicating that an identity of a user equipment cannot be derived by a network.
However, the preceding limitation is known in the art of communications. Sharp teaches determining the response to the registration request comprises determining that the emergency services fallback request has not been accepted (see figure 11: step $1112 and paragraph [0242]: "AMF_A240 starts the procedure (B) in this procedure by transmitting a registration rejection (Registration Reject) message to UE_A10"), and in response to a predefined cause value being provided in response to the registration request (see paragraph [0260]: "In the procedure (B) in this procedure, AMF_A transmits a service rejection message to UE_A via the access network (S406). Here, AMF_A may transmit a service rejection message to UE_A10 including rejection of a service request for an emergency call and / or 40th identification information indicating an access domain of UE_A for emergency call reconnection", with paragraph [0185] further disclosing that this 40th identification information includes a reason value indicating rejection). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Sharp within the system of TSG-A2 Meeting in order to allow a user equipment to quickly connect to the most suitable network for emergency call service.
Regarding claim 20, TSG-A2 Meeting in view of Sharp teaches all the limitations above. TSG-A2 Meeting further teaches the registration request further comprises a follow-on request bit defining that no follow-on request is pending (i.e., a Follow-on request is included in the Registration Request to initiate PDU Session Establishment procedure with a Request Type indicating "Emergency Request”, page 4).
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wafta et al. (US 2010/0297979) in view of  JP2020025212 (SHARP KK)
Regarding claim 15, Watfa teaches a method comprising: during a registration update procedure, receiving a registration request comprising at least a registration type value that indicates an emergency services fallback request (i.e., Possible area emergency call establishment alternatives include a redirection mechanism and circuit switched fallback (CSFB) [0004], The WTRU may send "assisted positioning data" to the network during the registration procedure. These assisted positioning data may be sent periodically where the period may be specified in conjunction to the emergency calls.  In the case that the WTRU capability sent to the network does not include the emergency call support types, the PLMN and access network may send its supported emergency call support types, (the bitmap or the IE mentioned before), to the WTRU via messages such as the attach accept or TAU accept [0069]-[0070]); and causing a response to the registration request to be provided (i.e., the PLMN and access network may send its supported emergency call support types, (the bitmap or the IE mentioned before), to the WTRU via messages such as the attach accept or TAU accept [0070]). The WTRU may enter a new state (or substate) when a request for an emergency call is placed. For example, as shown in FIG. 3, "emergency-call.pending" may be entered when the WTRU sends a NAS or RRC message 305 requesting an emergency call. The state may change to "emergency call active" when a response 310 is received from the network indicating that the request was accepted [0083], emergency call is request and response is received [0088], [0090]).
Wafta does not specifically teach indicating the emergency services fallback request has not been accepted, and in response to a predefined cause value being provided in response to the registration request, the predetermined cause value indicating that an identity of a user equipment cannot be derived by a network.
However, the preceding limitation is known in the art of communications. Sharp teaches determining the response to the registration request comprises determining that the emergency services fallback request has not been accepted (see figure 11: step $1112 and paragraph [0242]: "AMF_A240 starts the procedure (B) in this procedure by transmitting a registration rejection (Registration Reject) message to UE_A10"), and in response to a predefined cause value being provided in response to the registration request (see paragraph [0260]: "In the procedure (B) in this procedure, AMF_A transmits a service rejection message to UE_A via the access network (S406). Here, AMF_A may transmit a service rejection message to UE_A10 including rejection of a service request for an emergency call and / or 40th identification information indicating an access domain of UE_A for emergency call reconnection", with paragraph [0185] further disclosing that this 40th identification information includes a reason value indicating rejection). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Sharp within the system of Wafta in order to allow a user equipment to quickly connect to the most suitable network for emergency call service.
Regarding claim 16, Wafta teaches all the limitations above. Wafta further teaches determining, based on the registration request, that a temporary identity is allocated, and in response starting a timer (i.e., the network may ensure that a semi-persistent grant is always allocated to the WTRU [0080]; for emergency calls, the WTRU may prioritize the semi-persistent grant or the semi-persistent radio network temporary identifier (RNTI) over all other grants or (RNTIs) to ensure that the emergency call is not interrupted [0082]; the timer 425 in the WTRU 400 may be started when an emergency call is requested. For example, the timer 425 may be set to a duration of two seconds. The timer 425 is stopped normally if the WTRU 400 receives a response from the network 435, (e.g., an accept response or a reject response). If the timer 425 expires without a response, the WTRU 400 may take other actions (e.g., change RATs) ([0085]-[0088], [0108]-[0109]).
Regarding claim 17, Wafta teaches all the limitations above. Wafta further teaches receiving a registration complete notification; and in response to receipt of the registration complete notification, stopping the timer (i.e., the timer 425 in the WTRU 400 may be started when an emergency call is requested. For example, the timer 425 may be set to a duration of two seconds. The timer 425 is stopped normally if the WTRU 400 receives a response from the network 435, (e.g., an accept response or a reject response). If the timer 425 expires without a response, the WTRU 400 may take other actions (e.g., change RATs) ([0085]-[0088], [0108]-[0109]).
Regarding claim 18, Wafta teaches all the limitations above. Wafta further teaches the response to the registration request defines an acceptance of the emergency services fallback request. (i.e.,  FIG. 5 is a representation of how a CS emergency call may be processed. A WTRU 400 transmits an extended service request message 505 to a PS RAT network 510 during a PS session. The extended service request message 505 indicates CSFB for an emergency call [0111]-[0113]).
Regarding claim 19, Wafta teaches all the limitations above. Wafta further teaches the response to the registration request defines a denial of the emergency services fallback request; and the response to the registration request further includes a predefined cause value for the denial (i.e., In a CS/PS mode 2 of operation, the WTRU is CSFB capable and configured to use CSFB, and EPS services are preferred. The WTRU registers to both EPS and non-EPS services [0105], [0110]… This may be useful, for example, when the MME rejects a request for emergency service and the reject message (usually a NAS message) is transparent to the RRC layer. As such, the eNB is not aware of the reason why the emergency call may not be placed, and thus may not know if the connection may be released or if the WTRU needs to be directed to another RAT network. Thus, the WTRU sends such a request to release the connection or to trigger an inter-system change when such a case arises and/or if the WTRU is not allowed to locally release its connection and change its RAT network. Optionally, the MME may provide an indication to the eNB about the rejection and the eNB may then trigger inter-system change by sending inter-system change commands or by releasing the connection and providing redirection information to the WTRU ([0123]-[0124]).

Claims 4, 6-7, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-A2 meeting #136-AH S2-2001283 (TSG-A2 Meeting) in view of Sharp further in view of Watfa et al. (2010/0297979).
Regarding claims 4, 11, TSG-A2 Meeting in view of Sharp teaches all the limitation above except starting a timer when the registration request is caused to be sent; and stopping the timer upon determining that the emergency services fallback request has been accepted.
However, the preceding limitation is known in the art of communications. Watfa teaches the timer 425 in the WTRU 400 may be started when an emergency call is requested. For example, the timer 425 may be set to a duration of two seconds. The timer 425 is stopped normally if the WTRU 400 receives a response from the network 435, (e.g., an accept response or a reject response). If the timer 425 expires without a response, the WTRU 400 may take other actions (e.g., change RATs) ([0088], [0108]-[0109], [0114]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Watfa within the system of TSG-A2 Meeting in view of Sharp in order to start a timer when the network sends a response to WTRU and  simplify emergency call setup procedures while minimizing emergency call setup delays.
Regarding claims 6, 13, TSG-A2 Meeting in view of Sharp all the limitations above except starting a timer when the communication via the cell is caused to be sent; and stopping the timer upon determining that the communication via the cell has been accepted.
However, the preceding limitation is known in the art of communications. Watfa teaches the timer 425 in the WTRU 400 may be started when an emergency call is requested. For example, the timer 425 may be set to a duration of two seconds. The timer 425 is stopped normally if the WTRU 400 receives a response from the network 435, (e.g., an accept response or a reject response). If the timer 425 expires without a response, the WTRU 400 may take other actions (e.g., change RATs) ([0088], [0108]-[0109], [0114]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Watfa within the system of TSG-A2 Meeting in view of Sharp in order to start a timer when the network sends a response to WTRU and  simplify emergency call setup procedures while minimizing emergency call setup delays.
Regarding claims 7, 14, TSG-A2 Meeting in view of Sharp all the limitations above except  starting a timer when the registration request is caused to be sent; determining a predefined time limit is expired since starting the timer; and in response to expiration of the predefined time limit, causing an emergency services fallback attempt failure notification to be sent to a client.
However, the preceding limitation is known in the art of communications. Watfa teaches the timer 425 in the WTRU 400 may be started when an emergency call is requested. For example, the timer 425 may be set to a duration of two seconds. The timer 425 is stopped normally if the WTRU 400 receives a response from the network 435, (e.g., an accept response or a reject response). If the timer 425 expires without a response, the WTRU 400 may take other actions (e.g., change RATs) ([0088], [0108]-[0109], [0114], [0118]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Watfa within the system of TSG-A2 Meeting in view of Sharp in order to start a timer when the network sends a response to WTRU and  simplify emergency call setup procedures while minimizing emergency call setup delays.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/07/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643